Title: Erastus Granger to Thomas Jefferson, 8 December 1809
From: Granger, Erastus
To: Jefferson, Thomas


          
            Sir
            Buffalo creek N.Y. 
                     Decr 8th 1809
          
            
		  
		   
		  having had the honor of receiving from you the appointments of Collector of the revenue for this district, and that of Indian agency to the six Nations; I take the liberty (as a small testimony of respect) of enclosing for your amusement, two Indian speeches, dilivered on different Occasions.—
          I have every reason to believe the speech of Farmer’s Brother was dilivered by him, as now published, and that the translation is a literal one.—The speech of Red Jacket was dilivered in my presence—I wrote it down, sentence by sentence, and know it to be correct.—
          
		  
		  These speeches go very far in confirming the Opinion (if confirmation was wanted) contended for by you, that nature has been as bountiful in bestowing rational faculties on the human species in the new World, as she has to those of the Old.—
          I would remark, that the two Chiefs can neither write, read, nor speak a word of English.—
          Wishing you the long enjoyment of health, and the greatest happiness alloted Man, I subscribe my self
          
            with great respect, Sir, your most Obet humble servt
            
                  Erastus Granger
          
        